     Case: 1:16-cv-00539-MRB Doc #: 71 Filed: 01/31/19 Page: 1 of 2 PAGEID #: 2255            (1 of 2)



                                       Case No. 16-4027

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                            ORDER

PLANNED PARENTHOOD OF GREATER OHIO; PLANNED PARENTHOOD OF
SOUTHWEST OHIO REGION,

             Plaintiffs – Appellees,

v.

LANCE HIMES, in his official capacity as Interim Director of the Ohio Department of Health,

             Defendant – Appellant.



Upon consideration of the notification withdrawing the State of Michigan as amicus curiae,

It is ORDERED that the State of Michigan is terminated as a party in this case.



                                                ENTERED BY ORDER OF THE COURT
                                                Deborah S. Hunt, Clerk


Issued: January 31, 2019
                                                ___________________________________
   Case: 1:16-cv-00539-MRB Doc #: 71 Filed: 01/31/19 Page: 2 of 2 PAGEID #: 2256                                   (2 of 2)



                                   UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT
                                    100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt                 POTTER STEWART U.S. COURTHOUSE                            Tel. (513) 564-7000
       Clerk                           CINCINNATI, OHIO 45202-3988                          www.ca6.uscourts.gov




                                                             Filed: January 31, 2019
Fadwa A. Hammoud
Office of the Attorney General
of Michigan
P.O. Box 30212
Lansing, MI 48909-0000

                     Re:    Case No. 16-4027, Planned Parenthood of Grtr. OH, et al v. Lance Himes
                            Originating Case No.: 1:16-cv-00539

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                             Sincerely yours,

                                                             s/Beverly L. Harris
                                                             En Banc Coordinator
                                                             Direct Dial No. 513-564-7077

cc: Mr. Steven H. Aden
    Mr. Afshin Bahrampour
    Ms. Jennifer L. Branch
    Mr. Stephen P. Carney
    Ms. Michelle Nicole Diamond
    Ms. Laura Etlinger
    Ms. Carrie Y. Flaxman
    Mr. Alphonse A. Gerhardstein
    Mr. Jyotin R. Hamid
    Mr. Thomas Dietrich Hill
    Mr. Zachery P. Keller
    Ms. Helene T. Krasnoff
    Mr. Aaron D. Lindstrom
    Mr. Hashim M. Mooppan
    Mr. Eric E. Murphy
    Mr. Richard W. Nagel
    Ms. Kimberly A. Parker
    Mr. Alan Evan Schoenfeld
    Mr. Jay A. Sekulow
    Ms. Hannah Carrigg Wilson
    Mr. Paul R.Q. Wolfson
    Mr. Lewis Yelin

Enclosure
